Citation Nr: 0829431	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-24 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for disability manifested 
by muscular or cardiovascular symptoms, blurred vision, sleep 
problems, fatigue, headaches, reflux, and psychiatric 
symptoms, including claimed as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1987 to November 
1991, including service in Southwest Asia.  This matter 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Oakland, California.  The Board Remanded the appeal in 
January 2008.  
 
The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The examiner who conducted February 2007 VA general medical 
examination recommended that the veteran be afforded VA 
psychiatric examination to determine whether some of the 
veteran's constellation of symptoms could be manifestations 
of a psychiatric disorder.  The claims file reveals that the 
veteran has previously received VA treatment for a diagnosed 
panic disorder beginning in December 2002.  The veteran has 
stated a belief that the diagnosis of panic disorder did not 
explain his symptoms, and has indicated that he still 
believes that he had an undiagnosed disorder.  However, the 
veteran testified that he would be willing to undergo further 
VA examinations.  Further medical development is indicated.

The National Personnel Records Center (NPRC) has been unable 
to locate the veteran's service medical records.  The veteran 
should be asked whether he was transferred to or served in a 
reserve component following service.  NPRC should be 
requested to make another search for the veteran's service 
medical records.  If no records are available from NPRC, the 
service department (Air Force) should be asked to search for 
the veteran's records.  All efforts to locate the records 
should be clearly documented in the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Issue an updated VCAA notification letter 
to the veteran with regard to service 
connection, to include service connection on 
the basis of an undiagnosed disorder (chronic 
qualifying disorder).  The notification letter 
should fully comply with, and satisfy, the 
provisions of the VCAA.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004); 
VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should again be afforded an 
opportunity to identify or submit any 
evidence, including pharmacy records, 
photographs, medical examinations for 
employment or education purposes, statements 
from individuals, and the like.  The veteran 
should be advised that evidence of symptoms 
proximate to service is the most persuasive 
evidence available.   
3.  If the veteran identifies service with any 
reserve component, service medical records 
should be requested from the appropriate 
resource.  Otherwise, NPRC should be requested 
to again search for the veteran's records.  If 
the records for the veteran are not located by 
NPRC, then the service department (Air Force) 
should be asked to search for any records 
pertaining to the veteran.  The request should 
include records pertaining to the period 
relevant to the veteran's service in Southwest 
Asia.   All efforts to locate the records 
should be clearly documented in the claims 
folder.

3.  The veteran's VA clinical records from 
July 2007 to the present should be obtained 
and associated with the claims file.

4.  The veteran should be asked to identify 
any non-VA providers who have treated him 
since July 2007.  Any identified records 
should be requested.  

5.  Schedule the veteran for VA psychiatric 
examination.  The claims file must be made 
available to the examiner for review, and the 
examination report should reflect that such 
review was accomplished.  Any special studies 
deemed necessary should be conducted.  A 
complete rationale for any opinions expressed 
should be provided.

a.  The examiner must indicate whether a 
psychiatric disorder(s) is/are manifested, and 
must assign an appropriate diagnosis for each 
psychiatric disorder present.  

b.  For each psychiatric disorder diagnosed, 
the examiner must render an opinion as to 
whether it is at least as likely as not (that 
is, to at least a 50-50 degree of probability) 
that the diagnosed disorder is causally or 
etiology related to the veteran's period of 
active military service, or whether such 
causation or etiology is unlikely (i.e., less 
than a 50-50 degree of probability).

c.  The examiner should describe the symptoms 
associated with each diagnosed psychiatric 
disorder.  The examiner should provide an 
opinion as to whether the veteran's symptoms 
involving muscular or cardiovascular symptoms, 
blurred vision, sleep problems, fatigue, 
headaches, reflux are part of his psychiatric 
symptoms.  

d.  Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

e.  If the examiner cannot answer any of these 
questions without resorting to medically 
unsupported speculation, the examiner should 
so state.

6.  After the psychiatric examination has been 
conducted, the adjudicating agency should 
review the examination report and the evidence 
of record.  If the examiner who conducted the 
VA psychiatric examination opines that the 
veteran manifests muscular or cardiovascular 
symptoms, blurred vision, sleep problems, 
fatigue, headaches, reflux, or psychiatric 
symptoms which cannot be attributed to any 
diagnosed psychiatric disorder, or if the 
adjudicating agency determines that the 
evidence as a whole establishes that a symptom 
for which the veteran is seeking service 
connection has not been attributed to a 
diagnosed disorder, the veteran should be 
afforded additional VA examination appropriate 
to the symptoms not attributed to any 
diagnosed disorder(s).  

7.  As to each such symptom for which the 
veteran seeks service connection but which has 
not yet been attributed to a specific 
diagnosed disorder, the examiner(s) should 
determine whether that symptom may be 
attributable to specific medical disorder.  If 
any symptom cannot be attributed to a 
diagnosed disorder, it should be so stated.

b.  Then, the examiner should discuss the 
symptom(s) not yet attributed to a diagnosed 
disorder, and provide an opinion as to whether 
it is at least as likely as not (a 50 percent 
or greater probability) that the veteran has 
an undiagnosed (chronic qualifying) disorder 
as defined at 38 C.F.R. § 3.317.  The examiner 
should be provided with a copy of the 
governing regulation.

c.  Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

d.  If the examiner cannot answer any of these 
questions without resorting to medically 
unsupported speculation, the examiner should 
so state.

8.  Once the above-requested development has 
been completed, the veteran's claim(s) for 
service connection, to include on the basis of 
an undiagnosed disorder, must be 
readjudicated.  If the claim remains denied, 
he and his representative must be provided 
with an appropriate supplemental statement of 
the case, as well as an opportunity to 
respond.  The case must then be returned to 
the Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




